	                IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                           Plaintiff,               )
                                                    )
       vs.                                          )       No. 17-03087-01-CR-S-BP
                                                    )
PAUL A. DEISLEY,                                    )
                                                    )
                           Defendant.               )


                        ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Count Four of the

Indictment filed on July 11, 2017, is now Accepted and the Defendant is Adjudged Guilty of such

offense. Sentencing will be set by subsequent Order of the Court.




                                                           /s/ Beth Phillips
                                                         BETH PHILLIPS
                                                    UNITED STATES DISTRICT JUDGE




Date: February 20, 2019	
	
